11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

John Richard Hampton,                         * From the 29th District Court
                                                of Palo Pinto County
                                                Trial Court No. 16404.

Vs. No. 11-18-00167-CR                        * April 4, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.